Citation Nr: 1104192	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an effective date earlier than September 24, 2004, 
for the grant of service connection for major depressive 
disorder/panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to January 
1978.  This case is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied in 
unappealed rating decisions in April 1978 and July 2003.

2.  A claim to reopen the claim for service connection for 
psychiatric disability was not received prior to September 24, 
2004.

3.  The Veteran's claim for service connection for psychiatric 
disability was reopened on the basis of new and material 
evidence, other than service department records, that was 
received more than one year after the July 2003 rating decision.


CONCLUSION OF LAW

An effective date earlier than September 24, 2004, is not 
warranted for the award of service connection for major 
depressive disorder/panic disorder.  38 U.S.C.A. §§ 5101, 5110, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.400 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is specifically to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required 
notice by letters mailed in March and April 2006.  Although the 
Veteran was not provided adequate notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim.  There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
effective date of the award would have been different had 
adequate VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

As explained below, a determination of the proper effective date 
for the award of service connection is based on when the claim 
for the benefit was received and when entitlement arose.  The 
record reflects that all evidence pertinent to when the Veteran's 
entitlement arose is already of record, as is the documentation 
constituting the Veteran's claim to reopen the previously denied 
claim for service connection which led to the grant of service 
connection.

The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

II.  Earlier Effective Date

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened after 
final adjudication, "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim or a claim reopened after final disallowance, "will be the 
date of  receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. §3.400(b)(2)(i).

The effective date of an award of disability compensation based 
on new and material evidence (other than service department 
records) received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  
However, new and material evidence received prior to the 
expiration of the appeal period (one year after notice of the 
decision is sent) will be considered as having been filed in 
connection with the claim which was pending at the beginning of 
the appeal period.  See 38 C.F.R. § 3.156(b) (2010).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The Veteran contends he is entitled to an effective date prior to 
September 24, 2004, for the grant of service connection for major 
depressive disorder/panic disorder.

The Veteran was discharged from service in January 1978.  He 
first submitted a claim for service connection for psychiatric 
disability (claimed as "nervous problem") in January 1978.  In 
an unappealed April 1978 rating decision (with notification to 
the Veteran in May 1978), the RO denied service connection for a 
nervous condition.  The Veteran did not appeal this decision and 
it became final in May 1979.  See 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 20.302, 20.1103.  

In September 2002 the Veteran submitted a new claim for service 
connection for depression.  In a July 2003 rating decision, the 
RO declined to reopen a previously denied claim for service 
connection for psychiatric disability.  The Veteran was notified 
of this decision in a July 2003 letter, and did not appeal it.  
The RO's July 2003 determination, therefore, became final in July 
2004.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103.  

In an October 2003 rating decision, the RO granted service 
connection for lumbar spondylosis.

On September 24, 2004, the Veteran's representative submitted a 
claim for service connection for depression.  The Veteran 
underwent a VA psychiatric examination in August 2006.  In 
pertinent part, the examiner noted diagnoses of major depressive 
disorder and panic disorder.  In an October 2006 addendum, the 
examiner opined that the Veteran's mood disorder was secondary to 
his experience of physical health problems that cause pain and 
physical limitation.  Based on this evidence, which was received 
more than one year after the July 2003 unappealed rating 
decision, the RO granted service connection for major depressive 
disorder/panic disorder as secondary to the service-connected 
lumbar spondylosis, effective from September 24, 2004.  

A review of the claims files shows that there is no 
communication, formal or informal, that could be interpreted as a 
claim for service connection for psychiatric disability that was 
received subsequent to the RO's July 2003 rating decision, and 
prior to September 24, 2004.  In this regard, although VA 
progress notes show treatment for psychiatric disability between 
July 2003 and September 2004, these reports may not be considered 
applications to reopen his claim.  The provision at 38 C.F.R. § 
3.157(b) applies only to a distinct group of claims where service 
connection has already been established.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999) (because appellant had not been granted 
service connection for his anxiety disorder, the mere receipt of 
medical records could not be construed as informal claim) citing 
38 C.F.R. § 3.157, MacPhee v. Nicholson, 459 F.3d 1323  (Fed. 
Cir. 2006) (medical records cannot constitute a claim  for 
service connection).

Given the foregoing, there is no basis for the assignment of an 
effective date for the grant of service connection for major 
depressive disorder/panic disorder prior to September 24, 2004.  
See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. 
Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective date 
based on a current application."); Wright v. Gober, 10 Vet. App. 
343, 346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).

(Parenthetically, even if the Veteran's September 2004 claim was 
considered an original claim for compensation rather than a claim 
to reopen, the effective date could be no earlier than September 
24, 2004.  Under applicable law and regulation, the effective 
date of an award based on an original claim for compensation 
benefits received more than one year after the claimant's 
discharge from service shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The Board therefore finds that the preponderance of the evidence 
is against the claim for an effective date prior to September 24, 
2004, for service connection for major depressive disorder/panic 
disorder.  


ORDER

An effective date earlier than September 24, 2004, for the grant 
of service connection for major depressive disorder/panic 
disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


